Pardee, J.
The expression “ any suit, Bill, or petition” found in the last part of the closing paragraph in the conveyance, separated from the accompanying words and taken by itself, is indeed general; but before we decide upon its meaning we must restore it to its place and read it in the light of the whole instrument; and by so doing we shall find that the grantor has restricted its operation by an explicit limitation, twice stated. In the preamble he sets forth distinctly that “ it is agreed between the parties, in consideration of the following conveyance, that said suit shall be withdrawn and no further prosecuted; ” and in the first part of the sentence from which the expression under consideration is taken, he reiterates that it is “ expressly understood and this deed is given upon the express condition, that no suit, bill, or application for a divorce shall ever hereafter be brought by said Emily K. against the said Halcyon G., and that the present. *411suit shall he withdrawn; and should the present suit for divorce be further prosecuted, or should the said Emily K. at any future time bring any suit, bill, or petition against the said Halcyon G., then the said Joseph B. Close shall reconvey the premises to the said Halcyon G. Bailey.”
These clauses of limitation are framed of words which are of common use and plain meaning. They show that the grantor sought by the execution of the deed to secure the withdrawal of the suit for divorce then pending, and the prevention of another. ' They are so clear and explicit as to shut out all doubt as to their import. Whenever limitations, thus carefully stated, and a general expression, are applied as in this instrument to the same subject matter, the former, by a well established rule of construction, are made the superior and controlling words in the deed. Lampon v. Corke, 5 Barn. & Ald., 606; Lyman v. Clark, 9 Mass., 235; Rich v. Lord, 18 Pick., 325; Jackson v. Stackhouse, 1 Cowen, 122; McIntyre v. Williamson, 1 Edw. Ch., 34. And the grantor cannot be permitted to prevent the full operation of this rule, by the introduction of parol testimony as to what was his secret meaning or intention when he used them. The petition does not ask for any correction of a mistake in the deed nor does it contain any allegation on the subject.
The Superior Court is advised that the evidence offered was inadmissible, and that the remonstrance should be oveiruled, the report accepted, ahd the petition dismissed with costs.
In this opinion the other judges concurred.